Citation Nr: 0826654	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  03-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling, effective April 9, 2001, and an evaluation in 
excess of 40 percent disabling, effective May 14, 2007, for 
diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision, which 
granted a claim for service connection for diabetes mellitus, 
type II with diabetic neuropathy and assigned a 20 percent 
evaluation, effective April 9, 2001.  This issue was remanded 
by the Board in October 2004 and October 2006.  In an October 
2007 RO decision, the evaluation of the veteran's service-
connected diabetes mellitus, type II was increased to 40 
percent, effective May 14, 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that his service-connected diabetes 
mellitus, type II warrants an increased rating.  In July 
2004, a hearing was held before a Veterans Law Judge, which 
addressed this issue.  The Board notes that the Veterans Law 
Judge who presided over this hearing is no longer employed by 
the Board.  The veteran was apprised of this fact in a letter 
from the Board dated in May 2008.  He was also informed that 
the law provides that the Veterans Law Judge who conducts a 
hearing in a case shall participate in the final 
determination of a veteran's claim, and was asked whether he 
wished to exercise his right to testify at a new hearing 
before another Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2007).  

In a response received by the Board in June 2008, the veteran 
indicated that he wished to participate in a video conference 
hearing at his local regional office.  Therefore, this issue 
must be remanded in order to afford the veteran such a 
hearing. 



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing at his local 
regional office.  Provide him and his 
representative reasonable advance 
notice of the date, time, and location 
of the hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




